Title: From Louisa Catherine Johnson Adams to George Washington Adams, 6 November 1825
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					My dear George
					Washington 6 Novbr. 1825.
				
				We have arrived safe after a very tedious and on the whole disagreeable journey as the state of my health tho’ much improved still makes me a burthen to all I most love in the world and I fear there is little prospect of a change for the better—There is something in this great unsocial house which depresses my spirits beyond expression and makes it impossible for me to feel at home or to fancy that I have a home any where...but enough on this subject I will only say that we are to begin our course of parade on Wednesday with a dinner to the Duke of Saxe Weimar and the Corps diplomatique at which as usual I expect to take a violent Cold and be laid up again as we have not yet discover’d a way to warm it the room for the Winter—John is quite sick to day indeed I have thought him so for sometime but I dare not notice it for I have so totally and entirely lost my influence with my children that even in sickness I am afraid to offer them my advice or my care—Mais n’importe it is perhaps intended for a weaning from a world which yet holds out many temptations and for which probably I have had too much affection—I promised to send you some lines I wrote before I went to Boston and I now send them as I am too dull to write any thing  worth reading—Almighty God! Omnicient Lord!Who reigns above the sky,reveal from heaven thy holy wordreveal it from on high.Thou great first cause, unseen, adordOh bend me to thy Will,Let light again shine on thy wordMy heart with knowledge fill.Thy wondrous works in all I seeIn all I read thy Power,The Heavens, the Earth, the Air, the Sea,Yea, even the meanest flower.Can then a doubt my mind imbueA fearful doubt intrude?Oh grant that truth I may pursueThough ills should yet obtrude.To me thy mercies great impart,Thy righteous grace instill,Inscribe thy records on my heartTeach thy Laws to fulfil.Jehovah at thy throne I kneelMy suppliant voice I raise,Still on my soul thy mercies sealThy greatness let me praise—L C Adams22 July 1825.
				
				
					I am conscious that these lines are very indifferent and you may think some of them copied from things which I have read—It is not improbable that some strong impression upon my mind of things learnt in my youth may have occasion’d this but it was not intentional—Yours Ever
				L C A—
			